Title: From Alexander Hamilton to William Short, 31 December 1792
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentPhiladelphia Decer: 31st., 1792
Sir,

Inclosed is duplicate of my letter of the 26th ultimo, mentioning, among other matters, that Treasury drafts had been directed upon the Commissioners in Amsterdam to the amount of 1,250,000 guilders.
It will be proper to inform you that this sum has been reduced to 1,237,500 guilders, to be drawn in lieu of the sum first mentioned; and that a further sum of 24,750 guilders has since been directed to be drawn.
I have received your letters down to the 9th of October inclusively; but time will not now permit me to enter into any discussion upon the contents.
I have the honor to be,   very respectfully,   Sir,   Your obedt Servant

Alexander Hamilton

